SUPPLEMENTAL OPINION ON REHEARING Sam Robinson, Associate Justice. On rehearing, appellant insists that when appellee’s father obtained his deed from the State in 1937 he was, in effect, redeeming the land from a forfeiture for the non-payment of taxes; that a purchase of tax-forfeited land from the State by one who owned the land at the time of its forfeiture amounts to a redemption. This would be true in some circumstances, such as where there is a remainderman, but that situation does not exist here. Moreover, the father of the appellee was not the only purchaser from the State,- appellee’s mother was also a grantee, the result being an estate by the entirety. Prior to the purchase from the State, the mother had owned no interest in the land, but she acquired an interest in the 1937 deed from the State. Through the death of her husband, her estate by the entirety ripened into sole ownership, subject, of course, to any intervening divestiture. In a similar situation, in the case of Shepherd v. Cox, 191 Miss. 715, 4 So. 2d 217, 136 A. L. R. 1346, the Supreme Court of Mississippi held that color of title was not destroyed. In Cooper v. Cook, 220 Ark. 344, 247 S. W. 2d 957, we approved the rule that “one cannot successfully claim adverse possession under color of title where he has deprived himself of the color of title relied upon by conveyance to another, or has been deprived of the color of title relied upon by a judgment or decree.” 2 C. J. S. § 69. Mrs. Williamson, from whom the appellee inherited the property, was not a party to the Improvement District’s foreclosure suit, and her deed from the State was not dealt with in that case. But, nevertheless, she may have been deprived of her title by the foreclosure decree. Still, the question remains: Was she deprived of color of title? In three cases cited in the original opinion, this court held that one does not lose color of title by reason of actually losing title to the property by the adverse possession of another. In the situation existing here, there is no more reason to say that color of title was lost than it was in those cases. George Rose Smith, J., dissenting. The three cases cited by the majority hold that the original owner’s record title continues to be color of title after a stranger has acquired ownership by adverse possession. Those cases are not directly in point, since it is not contended that the appellant’s claim of ownership rests upon adverse possession. Pinkert’s title rests instead upon an improvement district sale, which concededly destroyed the appellee’s actual title to the land. Such a sale also destroys the owner’s color of title, for, as we held in Cooper v. Cook, 220 Ark. 344, 247 S. W. 2d 957: “One cannot successfully claim possession under color of title where he has been deprived of the color of title relied upon by a judgment, decree or involuntary sale of the land under authority of law.” I do not see how the holding in the Cooper case, which the majority have not attempted to distinguish, can be reconciled with today’s decision. Millwee, J., joins in this dissent.